Exhibit 32.1 Certification of Chief Executive Officer Pursuant to 18 U.S.C. 1350 as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 I, Thomas W. Giacomini, Chairman, President and Chief Executive Officer of John Bean Technologies Corporation (the “Company”), do hereby certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (a) the Quarterly Report on Form 10-Q of the Company for the fiscal quarter ended September 30, 2014, as filed with the Securities and Exchange Commission (the “Report”), fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 10, 2014 /s/ Thomas W. Giacomini Thomas W. Giacomini Chairman, President and Chief Executive Officer (Principal Executive Officer)
